            Case 3:20-cv-06442-LB Document 66 Filed 10/16/20 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                           OCT 16 2020
                                                                          MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
KARA GORDON; et al.,                               No.    20-16899

                   Plaintiffs-Appellants,          D.C. No. 3:20-cv-06442-LB
                                                   Northern District of California,
  v.                                               San Francisco

STATE BAR OF CALIFORNIA; et al.,                   ORDER

                   Defendants-Appellees.

         The parties’ stipulated motion (Docket Entry No. 11) for voluntary dismissal

is granted. This appeal is dismissed. See Fed. R. App. P. 42(b).

         Costs and fees shall be allocated pursuant to the parties’ stipulation.

         This order served on the district court shall act as and for the mandate of this

court.

                                                    FOR THE COURT:

                                                    MOLLY C. DWYER
                                                    CLERK OF COURT


                                                    By: Linda K. King
                                                    Deputy Clerk
                                                    Ninth Circuit Rule 27-7




LK/Pro Mo
